My concurrence is based upon the fact that while it is the well-settled rule in this state that it is the duty of an automobile driver, in approaching a railroad crossing, to look and listen for approaching trains, and this duty further requires that he must look at a place from which he can see, if such place exists, the record in this case shows that the appellee did stop at a place where he could not see but within such a close distance to the track where the noise made by an approaching train could have been heard by him, and there is evidence in the case at bar upon which a jury could have found that there was no safe place at which he could have looked and seen the train. It was therefore a question for the jury to determine whether under all of the circumstances he was guilty of contributory negligence.
I concur in the result of Justice KINTZINGER'S opinion. *Page 309